Citation Nr: 0720900	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  02-20 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.  

3.  Entitlement to service connection for a facial condition, 
to include deformity and a skin disorder, as secondary to 
exposure to Agent Orange.  

4.  Entitlement to service connection for paralysis as 
secondary to an inservice machete wound.  

5.  Entitlement to service connection for a condition 
classified as "falling down," to include vertigo, as 
secondary to an inservice machete wound.  




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Offices (ROs) in Philadelphia, 
Pennsylvania, and Newark, New Jersey.  

In January 2007, the veteran and his wife  testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.

At the hearing, the veteran indicated that he wished to 
withdraw the issue of entitlement to service connection for 
hepatitis C.  Accordingly, this claim is not currently in 
appellate status before the Board.  

As reflected on the title page of this decision, the 
veteran's claim of entitlement to service connection for 
facial deformity due to Agent Orange has been reclassified to 
include a skin disorder.  Moreover, the issue of service 
connection for a "falling down" condition has been 
reclassified to include vertigo.  

The following issues are being addressed in the REMAND 
portion of this decision and are REMANDED to the RO via the 
Appeal Management Center (AMC), in Washington, D.C. - 
entitlement to service connection for PTSD; entitlement to 
service connection for a facial condition, to include 
deformity and a skin disorder, as secondary to exposure to 
Agent Orange; entitlement to service connection for a 
condition classified as "falling down," to include vertigo, 
as secondary to an inservice machete wound.  


FINDINGS OF FACT


1.  In April 1992, the RO denied the claim of entitlement to 
service connection for PTSD.  The decision was not appealed.  

2.  Evidence submitted since the April 1992 decision bears 
directly and substantially upon the issue at hand, and in 
connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  In November 1980, the Board denied the veteran's claim of 
entitlement to service connection for headaches.  

4.  The evidence associated with the claims folder subsequent 
to the November 1980 Board decision is not new and not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for headaches.  

5.  Medical evidence does not establish that the veteran is 
diagnosed with a condition manifested by paralysis that is 
etiologically related to active service, to include the 
inservice machete wound.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the previously denied 
claim of entitlement to service connection for PTSD has been 
received.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.104(a), 3.156(a) (2006).  

2.  The Board's November 1980 decision denying the claim of 
entitlement to service connection for headaches is final.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 20.1100 (2006).  

3.  Since the November 1980 decision, new and material 
evidence has not been received with respect to the veteran's 
claim of entitlement to service connection for headaches, and 
the claim is not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2006).  

4.  A condition manifested by paralysis was not incurred as 
the result of active service, to include as secondary to a 
machete wound.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with VCAA letters in July 2003, 
July 2005, and November 2006.  Each of these letters 
discussed the pertinent evidence, and the laws and 
regulations related to the claims on appeal and these 
documents essentially notified the veteran of the evidence 
needed to prevail on these claims.  Specifically, the letters 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The veteran 
must also be notified of what constitutes both "new" and 
"material" evidence to reopen the previously denied claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As to the claim of whether new and material evidence has been 
submitted to reopen the claim of service connection for PTSD, 
VA satisfied its duty to notify by means of the July 2005 
VCAA letter from the RO to the veteran which informed him of 
what evidence was required to substantiate the claim and of 
his and the VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the RO.  With regard to the 
claim to reopen, the letter specifically advised the veteran 
of the basis for the previous denial of the claim of service 
connection for PTSD.  The letter further advised him of what 
would constitute both "new" and "material" evidence to 
reopen the previously denied claim.  

Similarly, as to the claim of whether new and material 
evidence has been submitted to reopen the claim of service 
connection for headaches, VA satisfied its duty to notify by 
means of the July 2003 VCAA letter from the RO to the veteran 
which informed him of what evidence was required to 
substantiate the claim and of his and the VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information in his possession to the 
RO.  With regard to the claim to reopen, the letter 
specifically advised the veteran of the basis for the 
previous denial of the claim of service connection for 
headaches.  The letter further advised him of what would 
constitute both "new" and "material" evidence to reopen 
the previously denied claim.  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claims was 
prior to the veteran receiving notice.  However, the Court 
recently held that even when notice is not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA actions "essentially cured the 
error in the timing of notice."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  While the required notice was not 
provided to the veteran prior to the first AOJ adjudication 
of these claims, the subsequent VA letters corrected any 
procedural errors, and the content of the notices complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

Additionally, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all of the elements of a claim for service 
connection, to specifically include notice that a disability 
rating and an effective date will assigned if service 
connection is awarded.  Dingess/Hartman, 19 Vet. App. 473 
(2006).  In the present appeal, the veteran was provided with 
notice of this information in a letter dated in March 2006.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
by the veteran.  The Board finds that there are no additional 
medical records necessary to proceed to a decision in this 
case.  Under these circumstances, the duty to assist doctrine 
does not require that the veteran be afforded additional 
medical examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Pertinent Law and Regulations

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.



New and Material - PTSD

The veteran seeks to reopen a previously denied claim for 
service connection for PTSD.  

The RO initially denied service connection for PTSD in April 
1992.  The veteran was notified, but he did not appeal this 
decision.  Thus, this decision is final.  38 U.S.C.A. § 
7105(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.302, 
20.1103 (2006).

Decisions of the RO are final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2006).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence considered at the time of the 1992 denial 
included the veteran's claim, his service medical records, 
and postservice VA treatment records dated from 1990-1992.  
It was noted that the veteran had received awards and 
commendations that showed he had served in the Republic of 
Vietnam.  It was noted that he served as s security policeman 
and that he had sustained a laceration of the left jaw and 
left ear in 1971 when he was attacked with a machete.  At 
that time, there was no evidence that he served in prison 
during service.  While VA exam from 1992 showed a diagnosis 
of PTSD, the stressor claimed by the veteran, specifically 
imprisonment during service was not confirmed, and the claim 
was denied.  

In February 2001, the veteran attempted to reopen his claim 
for service connection for PTSD.  The evidence associated 
with the claims file subsequent to the RO's April 1992 
decision includes statements and testimony by the veteran and 
his wife and additional postservice private and VA treatment 
records.  Review of the treatment records reflects that PTSD 
continues to be diagnosed.  

In statements made by the veteran and in testimony at a 
January 2007 hearing, it is now his contention that he was 
sexually assaulted during service when he was imprisoned.  He 
also argues that the inservice machete attack was a stressor 
that resulted in his PTSD.  The Board notes that there are 
now service records in the claims file which reflect that the 
veteran was confined for a period during service.  

The above evidence is new.  It was not previously of record 
at the time of the April 1992 rating decision.  It is not 
cumulative of prior statements because these contentions were 
not considered in the 1992 denial.  Moreover, there was no 
record in the claims file at that time which showed that the 
veteran was confined in jail.  Such documents are now of 
record.  This evidence is relevant and probative of the issue 
and bears directly and substantially upon the facts regarding 
whether the veteran's PTSD is of service origin.  Since the 
credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted, this 
evidence is relevant and probative of the issue whether the 
veteran's PTSD was incurred as a result of active service.  
Justus, 3 Vet. App. at 513.  

New and Material - Headaches

The veteran seeks to reopen a previously denied claim for 
service connection for headaches.  

In general, Board decisions are final.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2006); 38 C.F.R. § 20.1100 (2006).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

As pointed out earlier, the definition of material evidence 
was revised in August 2001 to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  This change in the 
law pertains only to claims filed on or after August 29, 
2001.  Because the veteran's claim to reopen for headaches 
was initiated in November 2002, the claim will be adjudicated 
by applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims. First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2006); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

As to the claim of service connection for headaches, the 
evidence considered at the time of the Board's denial in 
November 1980 includes the veteran's service medical records 
and post service VA records dated in the mid 1970s to late 
1970s, to include numerous examination reports, a private 
physician's June 1979 statement, and the veteran's testimony 
at a hearing held in 1979.  The Board denied the veteran's 
claim for headaches noting that while the veteran had been 
diagnosed with headaches of undetermined etiology, most 
physicians who examined him noted that there were of a 
tension-type headache disorder.  No relationship was shown 
between the veteran's current headache disorder and his 
active service.  Moreover, it was noted that while the 
veteran attributed the onset of headaches to a machete injury 
in service, complaints of headaches were not noted during his 
military service.  The earliest clinical evidence of headache 
complaints consisted of VA outpatient records from late 1976 
which contained the information that the veteran related his 
complaints of headaches in 1976 to the machete injury in 
service and indicated that his headaches had continued since 
that injury.  Clinical records dated in 1977 reflect that he 
was under a great deal of stress, and that his headaches 
increased with such.  The Board determined that the clinical 
records in 1976 and subsequent years were too remote to 
establish a relationship between current headache disorder 
and his military service.  

Records submitted since the Board's denial of the claim for 
service connection for headaches in 1980 includes additional 
testimony as provided by the veteran and wife at a January 
2007 personal hearing.  His contention essentially remains 
the same.  He believes that his headaches are the result of 
the inservice head injury from the machete attack.  As this 
contention was considered in 1980, it is not considered new 
and material evidence.  

Moreover, the medical records submitted to the record since 
the 1980s denial, are not considered new and material.  While 
they reflect that the veteran continues to complain of 
headaches, they have not been objectively noted by any 
medical personnel, private or VA, to be related to the 
veteran's military service, to include the inservice machete 
attack.  The Board notes that a computerized tomography (CT) 
scan of the head in 1992 at VA was negative.  Moreover, no 
chronic headache disorder was noted upon VA exam in 2003.  
Appropriate healing of the machete wound injuries was noted.  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The Court has specifically stated that laypersons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186 (1997), the Court again noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38  
U.S.C. 5108."  

In short, the evidence submitted since the previous Board 
decision does not serve to establish crucial element (3), 
medical nexus, and the claim fails on that basis.  

The veteran has a long history of alleging that his headaches 
resulted from the inservice injury to the head region in the 
machete attack.  However, there is no objective medical 
evidence of record which suggests that his headaches have a 
medical nexus to service.  This was true at the time of the 
Board denial in November 1980 and remains true today.  
Nothing has been added to the record since 1980 which 
suggests such a medical nexus.  

The primary fact remains that because the evidence does not 
tend to establish medical nexus, it does not raise a 
reasonable possibility of substantiating the claim on the 
merits.  38 C.F.R. § 3.156 (2006).  In the absence of such 
evidence, the veteran's claim may not be reopened.  See Boyer 
v. West, 210 F3d 1351, 1353 (Fed. Cir. 2000), [a veteran 
seeking disability benefits must establish a connection 
between the veteran's service and the claimed disability].  

As to this issue, the additionally submitted evidence is 
therefore not new and material.  The claim of service 
connection for headaches is accordingly not reopened, and the 
benefit sought on appeal remains denied.  

Paralysis as Secondary to the Inservice Machete Wound

Regarding the veteran's claim for paralysis as secondary to 
an inservice machete wound, the Board notes that a review of 
the record does show that the veteran incurred a machete 
wound injury to the left side of the left jaw and behind the 
left ear during service.  However, he has never received a 
competent medical diagnosis of paralysis, facial or 
otherwise.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current paralysis, the claim must be denied.

Moreover, it is noted that paralysis was not noted during 
active service, and the record reflects that the veteran 
first complained of such many years after his discharge from 
service.  Inasmuch as the evidence on file does not tend to 
show that the veteran has current paralysis which may be 
associated with service, the Board must conclude that no 
additional development, to include additional medical 
examination or medical opinion, is reasonable based upon the 
facts of this case.  See § 3 of the VCAA (codified as amended 
at 38 U.S.C. § 5103A(d)); Hickson v. West, 12 Vet. App. 247, 
253 (1999),Pond v. West, 12 Vet. App. 341, 346 (1999).  
Consequently, the Board finds that, in the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  Thus, the Board concludes that further 
development and further expending of VA's resources is not 
warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for paralysis and the claim must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, No. 01- 7006 (Fed. Cir. 
December 17, 2001).




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened; to 
this extent only, the appeal is granted.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for headaches is 
not reopened.  

Service connection for paralysis as secondary to an inservice 
machete wound is denied.  


REMAND

As noted in the above decision, the Board determined that 
there was new and material evidence to reopen the veteran's 
claim for service connection for PTSD.  In light of the 
Board's decision, the entire record must be reviewed on a de 
novo basis.  

Although the veteran's post-service VA treatment records 
contain a diagnosis of PTSD, it is unclear whether this 
diagnosis is based on a credible in-service stressor, to 
include as a result of inservice sexual assault.  
Accordingly, on remand, the RO should request specific 
details of the in-service stressor(s) from the veteran: 
date(s), place(s), unit of assignment at the time of the 
event(s), description of the event(s), medal(s) or 
citation(s) received as a result of the event(s), and, if 
appropriate, name(s) and other identifying information 
concerning any other individuals involved in the event(s).  
At a minimum, the veteran must indicate the location and 
approximate time (a 2-month specific date range) of the 
stressful event(s) in question, and the unit of assignment at 
the time the stressful event occurred.  Inform the veteran 
that this information is necessary to obtain supportive 
evidence of the stressful event(s) and that failure to 
respond or an incomplete response may result in denial of the 
claim.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section 
D, Subsection 17 (Dec. 13, 2005).

If the veteran provides additional information about his 
claimed in-service stressors, this information, along with 
copies of pertinent service personnel records, should be 
forwarded to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for stressor verification.  (Note:  
The record verifies that the veteran was struck with a 
machete during service.  Thus, that incident, is, at least, 
already verified in the record.  Moreover, there is evidence 
in the claims file that the veteran was confined in jail for 
a period of time during service.)  Then the RO should 
schedule the veteran for VA psychiatric examination to 
determine if his PTSD is linked to the verified stressor.  

As to the claims of entitlement to service connection for a 
facial condition, to include deformity and a skin disorder, 
as secondary to exposure to Agent Orange, and entitlement to 
service connection for a condition classified as "falling 
down," to include vertigo, as secondary to an inservice 
machete wound, it is believed that additional development is 
warranted.  

The evidence reflects that the veteran served in Vietnam.  
Thus, exposure to Agent Orange is assumed.  38 U.S.C.A. § 
1116(f) (2006).  Post service records show treatment over the 
years for facial skin problems to include acne and scarring.  
Cystic follicular occlusion syndrome was noted in June 2006.  

In general, service connection may be presumed for residuals 
of Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.307(a)(6) (2006).  Second, 
the veteran must be diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 
10 Vet. App. 155, 162 (1997).  If a disorder is not listed in 
38 C.F.R. § 3.309(e), the presumption of service connection 
related to Agent Orange is not available.  See McCartt v. 
West, 12 Vet. App. 164, 166 (1999).

In this case, the current diagnosis(es) of the veteran's skin 
lesions is unclear.  And there is no opinion of record as to 
the underlying etiology of the veteran's skin disease or 
diseases, including whether or not they may or may not be 
related to exposure to dioxins in service.

It is also the Board's conclusion that the issue of service 
connection for a condition classified as "falling down" to 
include vertigo should be remanded to determine whether the 
veteran's complaints of such could be residuals of the 
inservice machete injury, or are otherwise related to 
service.  It is noted that the machete injury included damage 
to the left jaw and behind the left ear.  Post service 
private records dated in 1999 reflect that the veteran 
complained of left ear hearing problems and vertigo.  VA 
examination in 2003 showed peripheral vestibulopathy or 
inflammation of the inner ear.  It is believed that 
additional development is necessary to determine if the 
veteran's current complaints of falling down and vertigo are 
due to an ear injury that might have resulted from the 
inservice injury to the left ear area.  (Service connection 
is already in effect for residuals of lacerations to the left 
cheek area and behind the left ear.)  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(c)(4) (2006).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the veteran 
a letter requesting that he provide 
additional information needed by the 
JSRRC to verify his claimed inservice 
sexual assault stressor.  The veteran 
is to be informed that this information 
is important to obtain supportive 
evidence of his stressful events and 
that failure to provide as complete a 
response as possible may result in a 
denial of his claim for PTSD.  The RO 
should review the entire claims file, 
including the veteran's previous 
statements of stressors, and prepare a 
summary of all his claimed stressors.  
The summary should include a 
description of stressor events to 
include the veteran's inservice 
confinement and alleged sexual assaults 
which occurred therein.  This summary, 
copies of the veteran's DD Form 214, 
and a copy of this remand, and all 
associated documents should be sent to 
the JSRRC, Kingman Building, Room 2C08, 
7701 Telegraph Road, Alexandria, VA, 
22315-3802, for verification of 
stressors.  All responses to the 
stressor verification request, to 
include negative responses, should be 
included in the claims file.

2.  Then the AMC/RO should arrange for 
the veteran to undergo a VA psychiatric 
examination.  Any stressors which have 
been verified (e.g. the inservice 
machete attack), or, that might be 
verified (e.g., the sexual assault) 
should be made known to the examiner.  
The veteran's claims must be provided 
to the examiner for review in 
connection with the examination.

The examiner should identify any 
psychiatric disorders that are present.  
If the examiner believes that PTSD is 
an appropriate diagnosis, the examiner 
must indicate whether the diagnosis 
conforms to DSM-IV and specify the 
stressors responsible.  In determining 
whether or not the veteran has PTSD due 
to an in-service stressor, only the 
stressor or stressors specifically 
verified by the originating agency may 
be relied upon.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The report of the 
examination should be associated with 
the veteran's claims folder.  

3.  Additionally, the RO/AMC should 
afford the veteran appropriate VA 
examinations to determine the nature 
and etiology of skin disorders, to 
include facial deformity of the face 
and a condition manifested by falling 
down to include vertigo.  

The veteran should be afforded the 
appropriate VA examination to determine 
the severity of the veteran's service- 
connected chest wound disabilities, as 
well as to determine the nature and 
etiology of any skin disorders. Such 
tests as the examiners deem necessary 
should be performed. The claims folder 
must be made available to each examiner 
for review in conjunction with the 
appropriate examination. If further 
testing is determined to be warranted, 
such testing or examination is to be 
accomplished.

A.  Regarding the veteran's skin, the 
examiner should provide diagnoses of 
all disorders of the veteran's skin, 
facial or otherwise.  In particular, 
the examiner should comment on whether 
the veteran has chloracne.  If the 
veteran does not have chloracne, the 
examiner should comment on what type or 
types of skin disabilities the veteran 
now suffers therefrom.  The examiner 
should comment whether any found skin 
disability is more likely, less likely, 
or as likely as not (50 percent 
probability or more) related to the 
veteran's military service or to any 
skin condition he may have suffered 
from during his time in the military 
service.  

B.  Regarding the condition manifested 
by falling down, to include vertigo, 
the examiner should report all 
objective signs of the symptoms of this 
condition.  The examiner should 
identify any disease or disability 
which causes the symptoms of falling 
down or vertigo.  If the examiner can 
not identify a disease or disability 
which cause these symptoms, the 
examiner should so state.  If the 
examiner can identify a disease or 
disability which cause these symptoms, 
the examiner should express an opinion 
as to whether any current condition 
manifested by falling down, to include 
vertigo, is, at least as likely as not 
(50 percent probability or more) 
related to a disease or injury in 
active service.  It is specifically 
requested that the examiner discuss 
whether the veteran continues to have 
inner ear problems and, if so, whether 
the condition is related to the 
inservice machete wound injury to the 
area behind the left ear.  If such is 
found to be true, the examiner is asked 
to discuss whether any current 
disability associated with falling down 
or vertigo results from the inner ear 
problems.  

For all examinations requested, the 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

4.  When the AMC/RO is satisfied that 
the record is complete, the RO should 
review the expanded record and 
readjudicate the issues on appeal.  If 
all the desired benefits are not 
granted, a supplemental statement of 
the case (SSOC) should be furnished to 
the veteran and his representative.  
The case should then be returned to the 
Board if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


